DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on May 27, 2022 has been entered.
The amendment of claims 1, 3, 7, 9, 12, 14, 15, 19, 20, 21, 22, and 23 and cancellation of claims 2 and 8 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections and the claim objections have been withdrawn.

Response to Arguments
Applicant's arguments filed on May 27, 2022, with respect to the pending claims, have been fully considered but they are not persuasive.
Applicant’s Representative submits that the prior art of record does not teach the amended claim, i.e., “in contact with the detection surface but is not yet in contact with the detection surface over a whole detection area of said detection surface.” Applicant’s Representative further submits that the prior art (Antonelli) does not teach the claimed limitation because Antonelli captures a sequence of images while the finger is fully pressed against a detection surface and is rotated.
The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “fully pressed against”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, Antonelli teaches that the finger is in contact with the detection surface (see Antonelli Figs. 2-3), but not in contact with the entire detection area because the detection surface is rectangular, but the finger is not covering the entire region as shown in Antonelli Fig. 2 (the finger is not covering the sides and corners of the detection surface area).

Claim Rejections - 35 USC § 103
Claim(s) 1, 3-7, 9-12, 16, 17, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli et al. (“Fake Finger Detection by Skin Distortion Analysis,” IEEE Transactions on Information Forensics and Security, Vol. 1, No. 3, September 2006), in view of Wang et al. (“A DCNN Based Fingerprint Liveness Detection Algorithm with Voting Strategy,” CCBR 2015, LNCS 9428, pp. 241–249, November 2015), hereinafter referred to as Antonelli and Wang, respectively.
Regarding claim 1, Antonelli teaches a method performed in a fingerprint analysis system for liveness detection, the method comprising: 
acquiring a plurality of time-sequences of images, each of the time-sequences showing a respective finger as the respective finger engages a detection surface of a fingerprint sensor during a time period when the respective finger is approaching and being pressed against the detection surface, each of the time-sequences comprising at least a first image and a last image showing a fingerprint topography of the respective finger, wherein the respective fingers of a first set of the time-sequences are known to be live fingers and the respective fingers of a second set of the time-sequences are known to be spoof fingers (Antonelli Fig. 2 & pg. 360 right column: “The analysis of skin distortion requires in input a sequence of frames instead of a single static image … A database of video sequences has been collected, acquiring images both from real and fake fingers”); and 
for each of the time-sequences, acquiring of the time-sequence has been triggered when the respective finger is in contact with the detection surface but is not yet in contact with the detection surface over a whole detection area of said detection surface, the detection area corresponding to an area imaged in each of the time-sequences (Antonelli Figs. 1-3: note that the detection surface shown in Fig. 3 is rectangular, and the fingerprint detected, i.e., the area where the finger is in contact with the surface is oval, indicating that the finger is in partial contact with the surface but is not in contact with the entire detection area; Antonelli pg. 362 right column: “The user is required to place a finger onto the scanner surface and to apply some pressure while rotating the finger in either clockwise or counter-clockwise direction”).
However, Antonelli does not appear to explicitly teach training a machine learning algorithm on the plurality of time-sequences to produce a model of the machine learning algorithm for differentiating between a live finger; and wherein, for each of the time-sequences, acquiring of the time-sequence has been triggered when the respective finger is in contact with the detection surface but is not yet in contact with the detection surface over a whole detection area of said detection surface, the detection area corresponding to an area imaged in each of the time-sequences.
Pertaining to the same field of endeavor, Wang teaches training a machine learning algorithm on the plurality of time-sequences to produce a model of the machine learning algorithm for differentiating between a live finger and a spoof finger (Wang Abstract: “we propose a novel fingerprint liveness detection method based on DCNN and voting strategy, which performs better than handcraft feature and optimize the process of feature extraction and classifier training simultaneously”; Wang Fig. 4).
Antonelli and Wang are considered to be analogous art because they are directed to detecting the liveness of a fingerprint. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fake finger detection method and system (as taught by Antonelli) to train a machine learning algorithm, e.g., DCNN (as taught by Wang) because the combination performs better than traditional methods using handcraft features (Wang Abstract & Fig. 1).

Regarding claim 3,  Antonelli, in view of Wang, teaches the method of claim 1, wherein the fingerprint analysis system comprises the fingerprint sensor, and wherein the plurality of time-sequences are acquired by means of said fingerprint sensor (Antonelli Figs. 2-3).

Regarding claim 4, Antonelli, in view of Wang, teaches the method of claim 1, wherein the plurality of time-sequences are acquired from a database (Antonelli pg. 368 right column: “In order to evaluate the proposed approach, a database of image sequences was collected using a prototype fingerprint scanner by Biometrika”; Wang pg. 243: “We train and test our DCNN model on the benchmarks of LivDet2011 [6] and LivDet2013 [7] databases”).

Regarding claim 5, Antonelli, in view of Wang, teaches the method of claim 1, wherein the plurality of time-sequences are acquired in real-time from respective electronic devices in association with authentication operations performed thereon (Antonelli pg. 368 right column – pg. 369 left column: “acquiring, from each of 45 volunteers, two fingers (thumb and forefinger of the right hand); 10 image sequences were recorded for each finger. 40 fake fingers were manufactured (10 made of RTV silicone, 10 of gelatin, 10 of latex, and 10 of wood glue). Instead of making whole 3D fake fingers, we manufactured just thin layers reproducing the fingertips (see Fig. 1 for some sample pictures): this allowed to better imitate genuine finger movements when trying to attack the system. … The acquisition of the image sequences from the fake fingers was performed by experts, trying to emulate as much as possible the deformation of the skin in real fingers and choosing the optimal conditions for each material”; Wang Abstract: “the proposed algorithm has great improvement compare[d] to the former state-of-the-art algorithm, and keep highly real-time performance at the same time”).

Regarding claim 6, Antonelli, in view of Wang, teaches the method of claim 1, wherein each of the time-sequences has been obtained at a rate of at least 20 images per second (Antonelli pg. 368 right column: “The prototype scanner produces 400 x 560 fingerprint images at 569 DPI and captures images at 20 fps”).

Regarding claim 7, Antonelli teaches a method performed in an electronic device comprising a fingerprint sensor of a fingerprint analysis system in association with an authentication operation performed by the electronic device and the fingerprint sensor (Antonelli Abstract: “This work introduces a new approach for discriminating fake fingers from real ones, based on the analysis of skin distortion”; Antonelli Fig. 3), the method comprising: 
acquiring a time-sequence of images of a candidate finger as the candidate finger engages a detection surface of the fingerprint sensor during a time period when the candidate finger is approaching and being pressed against the detection surface, wherein the time-sequence comprises at least a first image and a last image of the time-sequence showing a fingerprint topography of the candidate finger (Antonelli Abstract: “evaluated over a set of real and fake fingers”; Antonelli Fig. 2 & pg. 360 right column: “The analysis of skin distortion requires in input a sequence of frames instead of a single static image … A database of video sequences has been collected, acquiring images both from real and fake fingers”),
determining whether the candidate finger is a live finger or a spoof finger (Antonelli Fig. 4 & pg. 366 right column: “In order to discriminate a real finger from a fake one, the DistortionCode sequence acquired at verification/identification time (current sequence) is compared with a reference sequence obtained from a real finger. The reference sequence may be a sequence acquired from the finger of the same user during an ‘enrolment’ session (similarly to what happens in biometric recognition), or a predefined ‘ideal’ sequence to be adopted for all users”); and 
wherein the acquiring is triggered when the candidate finger is in contact with the detection surface but is not yet in contact with the detection surface over a whole detection area of said detection surface, the detection area corresponding to an area imaged in the time-sequence  (Antonelli Figs. 1-3: note that the detection surface shown in Fig. 3 is rectangular, and the fingerprint detected, i.e., the area where the finger is in contact with the surface is oval, indicating that the finger is in partial contact with the surface but is not in contact with the entire detection area; Antonelli pg. 362 right column: “The user is required to place a finger onto the scanner surface and to apply some pressure while rotating the finger in either clockwise or counter-clockwise direction”).
However, Antonelli does not appear to explicitly teach applying a model of a machine learning algorithm to the time-sequence and based on a result of the applied model, determining whether the finger is a live finger or a spoof finger.
Pertaining to the same field of endeavor, Wang teaches applying a model of a machine learning algorithm to the time-sequence and based on a result of the applied model, determining whether the finger is a live finger or a spoof finger (Wang Abstract: “we propose a novel fingerprint liveness detection method based on DCNN and voting strategy, which performs better than handcraft feature and optimize the process of feature extraction and classifier training simultaneously”; Wang Figs. 4-5; Wang pg. 245-246: “After we finish the DCNN model training, we test the model as shown in Fig. 5 … Then we use the pre-trained DCNN model to predict the label of them”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fake finger detection method and system (as taught by Antonelli) to train and apply a machine learning algorithm, e.g., DCNN (as taught by Wang) because the combination performs better than traditional methods using handcraft features (Wang Abstract & Fig. 1).

Regarding claim 9, Antonelli, in view of Wang, teaches the method of claim 7, wherein the determining comprises determining that the candidate finger is a live finger, whereby the method further comprises: granting access to functionality of the device based on said determining (Antonelli pg. 368 left column: “FBR … for an authorized user trying to be authenticated normally using the real enrolled finger”; Antonelli pg. 360 left column also teaches that it was known to use fingerprint-based verification for PC logon, ATM, and physical access control).

Regarding claim 10, Antonelli, in view of Wang, teaches the method of claim 7, wherein the model is pre-programmed in the electronic device (Antonelli pg. 368 left column: “A fingerprint scanner that embeds a fake-finger detection mechanism”; Wang pg. 248: “We also evaluate the time performance of proposed algorithm. We test it on a PC with Inter(R) Core(TM) i7-4770K CPU 3.50GHz, 32GB RAM, Ubuntu 14.04 LTS. It takes 1 minute to process 40 fingerprint images on average. So, the proposed algorithm can meet the real-time processing requirement”).

Regarding claim 11, Antonelli, in view of Wang, teaches the method of claim 7, wherein the time-sequence is obtained at a rate of at least 20 images per second (Antonelli pg. 368 right column: “The prototype scanner produces 400 x 560 fingerprint images at 569 DPI and captures images at 20 fps”).

Regarding claim 12, Antonelli, in view of Wang, teaches the method claim 1, wherein the machine learning algorithm is a Support Vector Machine (SVM) algorithm, or a neural networks algorithm such as a deep learning algorithm or Multi-Layer Perception (MLP) algorithm (Wang Abstract: “Inspired by the newly trend of application of Deep Convolution Neural Network (DCNN) in computer vision field and its outstanding performance in face detection and image classification, we propose a novel fingerprint liveness detection method based on DCNN and voting strategy, which performs better than handcraft feature and optimize the process of feature extraction and classifier training simultaneously”).

Regarding claim 16, Antonelli, in view of Wang, teaches the method of claim 1, wherein the machine learning algorithm comprises, for each image of each time-sequence, detecting edges of the image to form an edge image (Antonelli Fig. 5).

Regarding claim 17, Antonelli, in view of Wang, teaches the method of claim 16, wherein the machine learning algorithm further comprises superpositioning the edge images of the time-sequences to form an accumulated edge image per time-sequence (Antonelli pg. 364 left column: “To increase the accuracy of the optical flow, the blocks can be also partially overlapped”; Antonelli pg. 365 right column: “a feature vector … is extracted from each integrated distortion map … and centered in ci and superimposed to the map”; Antonelli Figs. 8-10).

Regarding claim 20,  Antonelli, in view of Wang, further teaches a non-transitory computer readable medium storing computer-executable components and the computer-executable components are run on processing circuitry comprised in the fingerprint analysis system (Antonelli Fig. 3 & pg. 368 left column: “A fingerprint scanner that embeds a fake-finger detection mechanism”; Wang pg. 248: “We also evaluate the time performance of proposed algorithm. We test it on a PC with Inter(R) Core(TM) i7-4770K CPU 3.50GHz, 32GB RAM, Ubuntu 14.04 LTS. It takes 1 minute to process 40 fingerprint images on average. So, the proposed algorithm can meet the real-time processing requirement”). Therefore, claim 20 is rejected using the same rationale as applied to claim 1 discussed above. 

Regarding claim 21, Antonelli, in view of Wang, further teaches a fingerprint analysis system comprising processing circuitry and data storage storing instructions executable by said processing circuitry (Wang pg. 248: “We also evaluate the time performance of proposed algorithm. We test it on a PC with Inter(R) Core(TM) i7-4770K CPU 3.50GHz, 32GB RAM, Ubuntu 14.04 LTS”), whereby the fingerprint analysis system is operative to perform the method described in claim 1. Therefore, claim 21 is rejected using the same rationale as applied to claim 1 discussed above.

Regarding claim 22, Antonelli, in view of Wang, teaches the fingerprint analysis system of claim 21, further comprising the fingerprint sensor (Antonelli Fig. 3 & pg. 368 right column: “using a prototype fingerprint scanner by Biometrika”).

Regarding claim 23,  Antonelli, in view of Wang, teaches an electronic device comprising: a fingerprint sensor; processing circuitry; and data storage storing instructions executable by said processing circuitry (Antonelli Fig. 3, Antonelli pg. 368 right column, and Wang pg. 248 discussed above) whereby said electronic device is operative to perform the method described in claim 7. Therefore, claim 23 is rejected using the same rationale as applied to claim 7 discussed above.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli et al. (IEEE Transactions on Information Forensics and Security, Vol. 1, No. 3, September 2006), in view of Wang et al. (CCBR 2015, LNCS 9428, pp. 241–249, November 2015), and further in view of Pan et al. (WO 2012/138004 A1), hereinafter referred to as Antonelli, Wang, and Pan, respectively.
Regarding claim 13, Antonelli, in view of Wang, teaches the method claim 1, wherein the machine learning algorithm comprises, for each time-sequence, forming a vector of pixel information from the time-sequence of images (Antonelli pg. 365 right column: “To simplify this task, a feature vector (called DistortionCode for the analogy with the FingerCode introduced in [14]) is extracted from each integrated distortion map … A DistortionCode di is obtained from each frame Fi, i = 1 … n-1”); Antonelli Fig. 11 & pg. 366: “The obtained DistortionCode sequence (Fig. 11) characterizes the distortion of a particular finger under a specific movement … a simple Euclidean distance between two DistortionCode has been adopted, since it is a good metric and also very efficient to be computed, having the vectors very small dimensionality”).
However, Antonelli, in view of Wang, does not appear to explicitly teach that the vector is one-dimensional.
Pertaining to the same field of endeavor, Pan teaches that the vector is one-dimensional (Pan Translation pg. 6: “The PCA-based fingerprint matching unit 140 performs fingerprint matching by a principal component analysis (PCA) method based on feature points extracted from a user fingerprint image and a registered fingerprint image. The fingerprint matching method based on principal component analysis calculates the eigenvalues and eigenvectors from the covariance matrix obtained by converting them into one-dimensional fingerprint vectors and calculates the eigenvectors corresponding to the eigenvalues arranged in size order … Since the PCA has a characteristic of converting high-dimensional information into low-dimensional information, the data size of the image characteristic information can be reduced”).
Antonelli, in view of Wang, and Pan are considered to be analogous art because they are directed to biometric analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fake finger detection method and system using a machine learning algorithm (as taught by Antonelli, in view of Wang) to use a one-dimensional feature vector (as taught by Pan) because the combination is computationally efficient by reducing the data size of the image characteristic information (Pan Translation pg. 6).

Regarding claim 14, Antonelli, in view of Wang and Pan, teaches the method of claim 13, wherein Principal Component Analysis, (PCA) is applied to the one-dimensional vector to reduce the dimensionality thereof (Pan Translation pg. 6 discussed above).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli et al. (IEEE Transactions on Information Forensics and Security, Vol. 1, No. 3, September 2006), in view of Wang et al. (CCBR 2015, LNCS 9428, pp. 241–249, November 2015),  Pan et al. (WO 2012/138004 A1), and further in view of Noguiera et al. (“Fingerprint Liveness Detection Using Convolutional Neural Networks,” IEEE Transactions on Information Forensics and Security, Vol. 11, No. 6, June 2016), hereinafter referred to as Antonelli, Wang, Pan, and Noguiera, respectively.
Regarding claim 15, Antonelli, in view of Wang and Pan, teaches the method of claim 14, but does not appear to explicitly teach that one or more Support Vector Machines are applied to the one-dimensional vector with reduced dimensionality.
Pertaining to the same field of endeavor, Noguiera teaches applying one or more Support Vector Machines to the one-dimensional vector with reduced dimensionality (Noguiera pg. 1208 right column: “the dimensions are further reduced using PCA and a SVM classifier with RBF kernels used as the classifier”; Noguiera pg. 1209 left column: “The normalized histogram of the LBPs (with 256 and 10 bins for non-uniform and uniform operators, respectively) is used as a feature vector”; Noguiera pg. 1212 left column: “The CNN-Random and LBP models take around 5-10 hours to converge on a 32-Cores machine (the larger portion of these times are required for dimensionality reduction using PCA)”).
Antonelli, in view of Wang and Pan, and Noguiera are considered to be analogous art because they are directed to biometric analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fake finger detection method and system using a machine learning algorithm (as taught by Antonelli, in view of Wang and Pan) to use SVMs (as taught by Noguiera) because the combination is computationally efficient by reducing the data size.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli et al. (IEEE Transactions on Information Forensics and Security, Vol. 1, No. 3, September 2006), in view of Wang et al. (CCBR 2015, LNCS 9428, pp. 241–249, November 2015), and further in view of Noguiera et al. (“Fingerprint Liveness Detection Using Convolutional Neural Networks,” IEEE Transactions on Information Forensics and Security, Vol. 11, No. 6, June 2016), hereinafter referred to as Antonelli, Wang, and Noguiera, respectively.
Regarding claim 18, Antonelli, in view of Wang, teaches the method of claim 16, but does not appear to explicitly teach that the machine learning algorithm further comprises extracting histograms representing the accumulated edge image.
Pertaining to the same field of endeavor, Noguiera teaches that the machine learning algorithm further comprises extracting histograms representing the accumulated edge image (Noguiera pg. 1209 left column: “The normalized histogram of the LBPs (with 256 and 10 bins for non-uniform and uniform operators, respectively) is used as a feature vector”).
Antonelli, in view of Wang, and Noguiera are considered to be analogous art because they are directed to biometric analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fake finger detection method and system using a machine learning algorithm (as taught by Antonelli, in view of Wang) to extract histograms (as taught by Noguiera) because the combination allows the distribution of patterns to be analyzed without having to extract exact spatial locations (Noguiera pg. 1209 left column).

Regarding claim 19, Antonelli, in view of Wang, and Noguiera, teaches the method of claim 18, wherein one or more Support Vector Machines are applied to a vector of said histograms (Noguiera pg. 1209 left column: “The normalized histogram of the LBPs (with 256 and 10 bins for non-uniform and uniform operators, respectively) is used as a feature vector … In this study, the histogram of the LBP image was further reduced using PCA, and a SVM with RBF kernel is used as the classifier”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667